62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard G. KELLEY, Appellant,v.PATTON, HALTOM, ROBERTS, McWILLIAMS & GREER;  Fred Norton,Jr., P.C.;  Steven W. Caple;  Dale Austin Spriggs, Jr.,doing business as All Star Rentals, doing business as AllStar Wholesale;  Charles Spriggs, doing business as All StarRentals, doing business as All Star Wholesale, Appellees.
No. 94-4087.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 14, 1995.Filed:  July 28, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard G. Kelley appeals from the district court's1 order dismissing his 42 U.S.C. Sec. 1981 and defamation complaint, which claimed that defendants interfered with his right to enforce an employment contract and defamed him by filing a motion for sanctions in connection with a prior lawsuit.


2
We conclude the complaint was subject to 28 U.S.C. Sec. 1915(d) dismissal prior to service of process because it was frivolous.  See Gentile v. Missouri Dep't of Corr. & Human Res., 986 F.2d 214, 217 (8th Cir.1993).  The sanctions motion did not impair Kelley's ability to sue to enforce a contract of employment, as evidenced by his subsequent filing of an employment discrimination action.  See Valdez v. Mercy Hosp., 961 F.2d 1401, 1404 (8th Cir.1992).  We reject as legally and factually baseless Kelley's argument that the sanctions motion caused the district court to enforce the personal jurisdiction requirement in his subsequently filed lawsuit.  Without the section 1981 claim, there was no jurisdictional basis for the district court to entertain Kelley's defamation claim.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas